Wilson, P. J.
Appellants as plaintiffs brought suit' to recover on a promissory note of which the defendant was maker, and of which they were payees. Judgment was prayed upon the note, and also that such judgment be decreed a lien upon certain real estate belonging to defendant, and that such lien be enforced. Personal judgment was rendered against defendant for the amount of the note with interest and costs, but the other relief prayed for was denied. Plaintiffs did not secure all of the relief demanded by them, but the final judgment that was rendered was Unquestionably in their favor. In such case an appeal by them will not lie. If they, as the prevailing party, are dissatisfied with the judgment rendered, they can have it reviewed in the appellate court only by writ of error.- — Bogert et al. v. Adams et al., 5 Colo. App. 510; Booth v. Water Co., 9 Colo. App. 496; Colorado Fuel & Iron Co. v. Knudson, post 383; Hall v. Pay Rock C. M. Co., 6 Colo. 81; Harvey v. Ins. Co., 18 Colo. 356; Fischer v. Hanna, 21 Colo. 13.
The appeal must be dismissed, but as it appears that this court would have jurisdiction to review the judgment if it were here by writ of error, it is ordered as provided by statute that the clerk docket the cause on error. Appeal dismissed.